Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because of the new ground of rejection below.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-13, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berryman (US 2016/0071491 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Berryman (US 2016/0071491 A1) in view of Caissy (US 2016/0171659 A1).
1. Berryman discloses an information handling system comprising: a main housing; a processor disposed in the main housing and operable to execute instructions that process information; a memory 
Alternatively, Caissy discloses a non-transient memory integrated in the main housing and storing instructions that when executed on the processor presents one of selectable gaming application interactive content or control content on the integrated display based upon an orientation sensed by the gyroscope and accelerometer (i.e. the portable computing device displays an application interactive content in the portrait mode orientation and when the user rotates the portable computing device in the landscape mode orientation, the application interactive content is removed and a control content such as a map is displayed), [0062]. It would have been obvious to a person of ordinary skilled in the art to modify Berryman with Caissy and would have been motivated to do so to provide an easier way to bring up different context/interface based on orientation of device.
2. Berryman discloses the information handling system of Claim 1 wherein: the orientation comprises first and second postures, the instructions presenting the interactive content with the first posture and the control content with the second posture [0088], [0100], [0106], [0115]-[0117].
3. Berryman discloses the information handling system of Claim 2 wherein Caissy further discloses the control content comprises a map associated with the interactive content [0062].

5. Berryman discloses the information handling system of Claim 2 wherein the control content comprises a communication interface for chat with players of the interactive content [0096].

10-13. Berryman and Caissy disclose a method for presenting gaming content at an information handling system integrated display, the method comprising: detecting first and second orientations of the information handling system housing; in response to the detecting the first orientation, removing gaming control content and presenting interactive gaming content at the integrated display; and in response to detecting the second orientation, removing the interactive game content and presenting the gaming control content at the integrated display as similarly discussed above.

18-20. Berryman and Caissy disclose an information handling system comprising: a processor operable to execute instructions; and a non-transitory memory storing instructions that when executed on the processor present detect first and second orientations of the information handling system housing, in response to detecting the first orientation, present interactive gaming content at the integrated display while removing gaming control content, and in response to detecting the second orientation, present the gaming control content at the integrated display while removing the interactive gaming content as similarly discussed above.


Claim(s) 6-8, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Berryman and Caissy as applied above and further in view of Vahtola (US 2014/0368442 A1).

14-17. Berryman, Caissy and Vahtola disclose a method as similarly discussed above.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berryman and Caissy as applied above and further in view of Argiro (US 2013/0303281 A1).
Berryman discloses the information handling system of Claim 1 but does not expressly disclose a controller having plural input devices and configured to couple to a rear surface of the main housing; and a gimbal motor disposed between the controller and main housing; wherein the instructions 


Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/Seng H Lim/Primary Examiner, Art Unit 3715